DETAILED ACTION
Response to Arguments 
Applicant’s arguments and amendments filed on 06/10/2021, with respect to claims 1-10 and 12-21 have been fully considered. Due to the replaced drawings, Drawing Objection is withdrawn. Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) and 112(d) have been withdrawn. However, upon further consideration, the currently amended claims raise new issues which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112 (b), examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-10 and 12-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Raymond Armentrout on 09/03/2021.
The examiner's amendments are as follows:
Please amend Claims 1, 4, 7 and 15 as follows:
1. (Currently Amended) An apparatus for detecting slow leaks comprising:
	 a fluid flow sensor;
	an electronic memory; 

wherein the fluid flow sensor is connected to the electronic processor, and detects changes in the fluid flow of fluid in a pipe;
wherein the flow of fluid in the pipe occurs when the check valve is open and the flow of fluid stops when the check valve is closed;
wherein the check valve opens with a pressure differential between an upstream side of the check valve and a downstream side of the check valve exceeds a threshold;
wherein the check valve closes when the pressure differential returns to a starting value and is less than the threshold;
wherein the electronic memory is connected to the electronic processor and stores signal event information for each one of a plurality of signal events detected by the fluid flow sensor;
wherein the electronic memory stores signal event analysis instructions that are executed by the electronic processor;
wherein the electronic processor, in response to executing the signal event analysis instructions, receives signal event information from the fluid flow sensor or the electronic memory for the plurality of signal events;
wherein the signal event information comprises:
at least one of fluid flow change information corresponding to an amount of fluid flow and a duration of the check valve being open; and
a time at which the fluid flow sensor detected that the check valve was open; wherein the electronic processor executes signal event analysis on the received signal
events to compare at least a first signal event information to a second signal event information and a third signal event information, and
wherein the electronic processor determines occurrence of a slow leak when:
the first signal event, second signal event, and third signal event have similar flow change information; and
[AltContent: rect]a first time between the first signal event and the second signal event, and a second time between the second signal event and the third signal event,  are similar to each other;
wherein during the first signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close;
wherein during the second signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close, and
during the third signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close.

4. (Currently Amended) The apparatus of claim 1 wherein the signal event analysis further comprises distinguishing between slow leaks and [[a]] the fluid usage event.

7. (Currently Amended) A method for detecting slow leaks comprising:
generating information corresponding to a first signal event by a fluid flow sensor that is attached to a pressurized fluid pipe, wherein the signal event includes a first time of the first signal event and first fluid flow data corresponding to at least one of an amount of fluid flow and a duration that a check valve controlling flow through the pressurized fluid pipe was open,
wherein the check valve opens with a pressure differential between an upstream side of the check valve and a downstream side of the check valve exceeds a threshold, and
wherein the check valve closes when the pressure differential returns to a starting value and is less than the threshold;
transmitting the generated first signal event information to an electronic processor; receiving the first signal event information at the electronic processor;
performing analysis of the first signal event information to determine whether a slow leak is present downstream of the pressurized fluid pipe;

determining a first between time that is between the first time of the first signal event and a second time of a second signal event;
determining a second between time between the second time of the second signal event and a third time of a third signal event;
reading the first fluid flow information of the first signal event; comparing the first between time and the second between time;
comparing the first fluid flow information of the first signal event to second fluid flow information of the second signal event;
comparing the first fluid flow information of the first signal event to third fluid flow information of the third signal event; and
[AltContent: rect]determining that a slow leak exists if the comparison indicates the first between time and the second between time are similar, and if the comparison indicates the first fluid flow information is similar to the second fluid flow information and to the third fluid flow information,
wherein during the first signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close;
wherein during the second signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close, and
during the third signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close.

15. (Currently Amended) A method for detecting slow leaks comprising:
receiving first information corresponding to a first signal event at an electronic processor, wherein the first signal event information includes a first time of occurrence of the first signal event and at least one of a first duration that a 
wherein the check valve opens with a pressure differential between an upstream side of the check valve and a downstream side of the check valve exceeds a threshold, and
wherein the check valve closes when the pressure differential returns to a starting value and is less than the threshold;
receiving second information from at least one previous second signal event at the electronic processor, wherein the second signal event information includes a second time of occurrence of the second signal event and at least one of a second duration that the check valve was open and a second amount of fluid flow occurring while the check valve was open;
receiving third information from at least one previous third signal event at the electronic processor, wherein the third signal event information includes a third time of occurrence of the third signal event and at least one of a third duration that the check valve was open and a third amount of fluid flow occurring while the check valve was open;
comparing the received first information of the first signal event to the second event information of the previous second signal event and to the third event information of the previous third signal event,
wherein the comparison compares a time between the first signal event and the second signal event with a time between the second signal event and the third signal event; and
wherein the comparison compares at least one of:
the first duration, the second duration and the third duration of each signal event; and
the first amount of fluid flow, the second amount of fluid flow and the third amount of fluid flow of each signal event;
generating a slow leak alarm only if:

[AltContent: rect]the first duration, the second duration and the third duration are similar or the first amount of fluid flow, the second amount of fluid flow and the third amount of fluid flow are similar,
wherein during the first signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close;
wherein during the second signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close, and
during the third signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close.

Allowable Subject Matter
Claims 1-10 and 11-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an apparatus for detecting slow leaks comprising, in combination with the other recited elements, wherein the check valve opens with a pressure differential between an upstream side of the check valve and a downstream side of the check valve exceeds a threshold; wherein the check valve closes when the pressure differential returns to a starting value and is less than the threshold; wherein the electronic processor determines occurrence of a slow leak when: the first signal event, second signal event, and third signal event have similar flow change information; and a first time between the first signal event and the second signal event, and a second time between 

With regard to Claim 7, the prior arts of the record do not teach or fairly suggest a method for detecting slow leaks comprising, the method comprising, in combination with the other recited steps, wherein the check valve opens with a pressure differential between an upstream side of the check valve and a downstream side of the check valve exceeds a threshold, and wherein the check valve closes when the pressure differential returns to a starting value and is less than the threshold; and determining that a slow leak exists if the comparison indicates the first between time and the second between time are similar, and if the comparison indicates the first fluid flow information is similar to the second fluid flow information and to the third fluid flow information, wherein during the first signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close; wherein during the second signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close, and during the third signal event, the check valve opens and nearly instantaneously returns the downstream pressure to the starting value to cause the check valve to close.



Claims 2-6, 8-10, 12-14 and 16-21 are allowed by virtue of their dependence from Claims 1, 7 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861